PER CURIAM.
In a proceeding pending in the Juvenile Division of the Circuit Court of Orange County, Florida, the court entered an order on January 27, 1975, awarding custody of two minor children to their father. On March 7, 1975, the mother of said children filed a notice of appeal to review said order.
The record reflects an order entered February 25, 1975, filed in the office of the clerk of the circuit court on March 7, 1975, purporting to extend for a period of 20 days the time for taking an appeal from the order of January 25, 1975.
The trial court has no authority to. extend the time within which to perfect an appeal and an order purporting to do so is ineffectual. 2 Fla.Jur., Appeals, § 95.
*831Accordingly, the notice of appeal filed herein was untimely, requiring dismissal of the appeal.
Appeal dismissed.
CROSS, OWEN and DOWNEY, JJ., concur.